Citation Nr: 1137840	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

3.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) from two rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a February 2007 rating decision, the RO, inter alia, denied service connection for a left knee injury; granted service connection for bilateral hearing loss at a noncompensable rating, effective August 21,2006; and granted service connection for pseudofolliculitis barbae and assigned a noncompensable rating, effective August 21, 2006.  In a June 2007 rating decision, the RO denied the Veteran's claim for entitlement to TDIU.  

This case was previously before the Board in March 2010, at which time the Board disposed of other issues that were then on appeal, and remanded the issues currently on appeal, as well as an issue pertaining to service connection for a sinus disorder, for further evidentiary development.

The Veteran also had perfected an appeal of the RO's denial of service connection for a sinus disorder; however, that issue was resolved in the Veteran's favor in a May 2011 rating decision, in which the RO granted service connection for allergic rhinitis.  The Veteran has not appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, it is not before the Board.

The issues of service connection for a left knee disorder and entitlement to a TDIU are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At worst, the Veteran has Level III hearing loss in the right ear and in the left ear.

2.  The Veteran's pseudofolliculitis barbae affects less than 5 percent of exposed areas affected and less than 5 percent of the entire body, and has required no more than topical therapy during the past 12-month period.

3.  The Veteran's pseudofolliculitis barbae is not manifested by any scarring, instability, disfigurement, or functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2011).

2.  The criteria for an initial compensable disability rating for service-connected pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7899-7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in September 2006 and July 2007.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the aforementioned VCAA letters from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The Board notes that the issues concerning bilateral hearing loss and pseudofolliculitis barbae stem from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000 enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of the claims, including the downstream disability rating and effective date elements.  Moreover, if he did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran does not contend, nor does the evidence show, any notification deficiencies or that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, the RO correctly issued the September 2006 VCAA notice letter prior to the February 2007 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  The Veteran also submitted statements throughout the course of the appeal in support of his claims.  He also has been provided VA examinations in connection with his claims.  Thus, any presumption of prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing or content error prevented him from meaningfully participating in the adjudication of him claim.  As such, the Veteran has not established prejudicial error in the timing or content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also was provided VA examinations in connection with his claims.  Finally, he has submitted numerous statements in support of his claims.  There is no indication that any additional evidence remains outstanding.  Thus, the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its March 2010 remand.  Specifically, the RO was instructed to, inter alia, provide the Veteran with VA examinations to determine the current nature and severity of his bilateral hearing loss and pseudofolliculitis barbae.  The Board finds that the RO has complied with these instructions to the extent possible.  In August 2010, the Veteran was provided VA examinations.  The Board finds that the August 2010 VA examination reports substantially comply with the March 2010 Board remand as they responded to the Board's queries.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the case here, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (here, August 21, 2006) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of the Veteran's award when his disabilities have been more severe than at others.  See again Fenderson, 12 Vet. App. at 125-26. 

A.  Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran's bilateral hearing loss is currently evaluated as noncompensable under Diagnostic Code 6100.  38 C.F.R. § 4.85.  This noncompensable rating is effective from August 21 2006.  

A review of the evidence reveals no complaints of hearing loss or treatment for symptomatology thereof in 2006.  The Veteran was provided a VA audiology examination in January 2007.  At the time of the January 2007 examination, puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
20
15
10
25
45
LEFT
15
20
15
35
55

The average puretone threshold was 23.7 in the right ear and 31.2 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  

In this case, applying the results from the January 2007 VA examination to Table VI yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as noncompensable (0 percent disabling), which is his current rating.  

Subsequent VA treatment records again indicate no complaints of increased hearing loss.  

The Veteran was scheduled for another VA audiology examination in August 2010.  At the time of the August 2010 examination, puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
15
15
20
20
45
LEFT
15
20
15
40
50

The average puretone threshold was 25 in the right ear and 31.2 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  

Again, applying the results from the August 2010 VA examination to Table VI yields a Roman numeral value of III for the right ear and a Roman numeral value of III for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would still be evaluated as noncompensable (0 percent disabling), his current rating.  

Consequently, the preponderance of the evidence is against a compensable disability rating for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant an increased rating when considering hearing loss in both ears.  

B.  Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae is currently evaluated as noncompensable and analogously under Diagnostic Code 7813.  38 C.F.R. § 4.118.  This noncompensable rating is effective from August 21 2006.  

Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium, of inguinal area (jock itch), tinea cruris) is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  

Diagnostic Code 7800 concerns scars of the head, face, or neck due to burns or other causes, or other disfigurement of the head, face, or neck.  Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, is rated 30 percent disabling.  38 C.F.R. § 4.118. Note (1) to Diagnostic Code 7800 further provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: scar is 5 or more inches (13 or more centimeters (cm.)) in length; scar is at least one-quarter inch (0.6 cm.) wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 square (sq.) cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep and nonlinear.  Scars that are deep or that cause limited motion in an area or areas exceeding six square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. 38 C.F.R. 
§ 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial and nonlinear.  Superficial scars that consist of an area or areas of 144 square inches (929 sq. cm.) or greater are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for one or two superficial scars that are painful or unstable on examination.  Three or four superficial scars that are painful or unstable are rated as 20 percent disabling.  Five or more scars that are unstable or painful are rated as 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, if applicable.  38 C.F.R. § 4.118.

Under Diagnostic Code 7805, which rates scars and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, disabling effects not considered in a rating provided under the aforementioned diagnostic codes are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides a noncompensable rating where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10-percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30-percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60-percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

In this case, there is insufficient evidence of the symptoms required for a compensable disability rating.  38 C.F.R. § 4.7.  Specifically, a review of the medical evidence of record shows no complaints whatsoever concerning pseudofolliculitis barbae.  In February 2007, a VA skin examination revealed reports of a history of "shaving bumps" since service.  Treatment was not shaving or using clippers to keep beard neatly trimmed.  The percentage of exposed areas affected was less than 5 percent.  The percentage of total body area affected was less than 1 percent.  Also noted were several papules and minimal pustules on the beard area and the anterior neck area.  No nodules, scarring, or cysts were observed.  

Another VA skin examination in March 2008 revealed similar complaints as noted above.  Examination of the skin revealed a minimal amount of papules at the upper neck and bearded area of the face.  No keloid, cysts, or abscesses were noted.  The percentage of exposed areas was less than 5 percent, and the percentage of total body area affected was less than 1 percent.  No disfigurement was found.  The skin condition caused no functional impairment.  

Another VA skin examination was performed recently in August 2010.  The Veteran complained of symptoms such as burns and irritation.  Treatment included over-the-counter topical shaving powder and aloe lotion.  Examination revealed 8 to 10 papules over the beard area.  The percentage of total body area affected was less than 5 percent and the percentage of exposed areas affected was less than 5 percent.  No scarring, disfigurement, or functional impairment was caused by the skin condition.  

The Board finds that the evidence of record is consistent with the Veteran's current noncompensable disability rating for the entire appellate period.  Based on three VA examiners' findings, less than 5 percent of the entire body or exposed areas are affected by the Veteran's skin condition.  Moreover, no more than topical therapy was required to treat the Veteran's skin condition during the past 12-month period.  There also are no indications of scarring, disfigurement, or functional impairment.  

The Board notes that other diagnostic codes for disabilities of skin that provide compensable disability ratings are not more appropriate because the facts of this case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7811, 7815-7833.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating for the Veteran's pseudofolliculitis barbae.  38 C.F.R. § 4.3.

Furthermore, as summarized above, the evidence overall does not show that the symptoms of the Veteran's bilateral hearing loss and pseudofolliculitis barbae are productive of more than contemplated by the current ratings assigned during the time periods assigned by the RO.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective dates.  There is no basis to further stage these ratings.  Fenderson, supra.

Further, although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Further, there is no evidence of any hospitalization associated with any of the disabilities in question.  In addition, the Board finds no evidence that the Veteran's disabilities on appeal markedly interfere with his ability to work above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

An initial compensable disability rating for pseudofolliculitis barbae is denied.


REMAND

Before addressing the merits of the remaining issues pertaining to a left knee disorder and TDIU, the Board again finds that additional development of the evidence is required.

Initially, a remand is required to clarify an August 2010 VA medical nexus opinion of the Veteran's left knee disorder.  Specifically, during active service, the Veteran was treated for left knee pain and swelling after playing basketball on two separate occasions.  He was diagnosed with left knee minor sprain.  Post-service, the Veteran contends that he continues to suffer from left knee pain.  He underwent a VA examination of his left knee in August 2010 to determine the current nature and etiology of his alleged left knee disorder.  During the examination, the VA examiner diagnosed the Veteran with left knee degenerative arthritis.  In an opinion as to whether the Veteran's left knee disorder was related to his military service, the VA examiner indicated that the Veteran's left knee disorder is less likely as not related to his military service because there is no objective evidence of chronicity and there was no note of a left knee condition upon separation.  See VA examination report dated in August 2010.

In this regard, the Board finds the August 2010 VA examiner's medical nexus opinion to be inadequate.  While a lack of continuity of symptomatology may be an indication that service connection is not warranted, disorders diagnosed after discharge may nevertheless be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In this case, the August 2010 VA examiner failed to address whether the Veteran's in-service left knee sprain could have caused degenerative arthritis many years later.

Thus, an addendum of the August 2010 VA examiner's medical nexus opinion is required given that his original opinion failed to discuss whether the Veteran's in-service left knee sprain could have caused or aggravated his current left knee degenerative arthritis.  A VA examination is not necessary in order to provide this opinion, unless the previous VA examiner is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed.  

Finally, the Board notes that the issue of entitlement to TDIU is inextricably intertwined with the pending issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus adjudication of this matter is deferred pending the outcome of the increased rating issue from this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous August 2010 VA examiner provide an addendum to his or her previous opinion, if that physician is still available.  Specifically, the physician should review the Veteran's service treatment records (STRs) and his/her diagnosis of left knee degenerative arthritis.  The examiner should provide a clarification as to whether it is at least as likely as not that the Veteran's in-service left knee sprain is related to (caused or aggravated) his current left knee degenerative arthritis.  In making this determination, the examiner should consider the Veteran's contentions that he has experienced left knee pain for many years.    

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner must provide a complete rationale for all opinions given.  The examiner should discuss the rationale of the opinions based on the findings on examination and information obtained from review of the record and medical literature.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

Another VA examination is not necessary in order to provide this opinion, unless the previous VA examiner listed on the August 2010 report is unavailable, and a new examiner indicates a physical examination is necessary in order to adequately answer the question posed. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

2.  After completing the above development, the RO should readjudicate the Veteran's claim for service connection for a left knee disorder and a claim for TDIU in light of the VA examination addendum provided and any additional evidence received since the May 2011 supplemental statement of the case (SSOC).  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional 

development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT	
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


